DETAILED ACTION

This non-final office action is in response to claims 1-10 filed October 26, 2020 for examination. Claims 1-10 are being examined and are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Information Disclosure Statement

The information disclosure statement filed 10/26/2020, 02/02/2021, 05/04/2021, and 11/18/2021 have been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings

The drawings filed on 10/26/2010 have been accepted.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim either is anticipated by, or would have been obvious over, the reference claim. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms, which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  
eTerminal Disclaimer:
A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.
For more information about eTerminal Disclaimers, refer to
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1-10 are rejected on the ground of non-statutory obviousness-type double patenting rejection as being unpatentable over claims 1-16 of US Patent # 10,848,518 B2, claims 1-10 of US Patent # 10,397,269 and claims 1-10 of US Patent # 10,116,685. Although the conflicting claims are not identical, they are not patentably distinct from each other because the referenced US Patents and the instant application are claiming common subject matter, as follows (Since all the claims recited similar limitations, examiner only shows independent claims of instant application and US Patent # 10,848,518, # 10,397,269 & # 10,116,685 as example in the claim comparison table):
Instant Application
(17/080,345)
US Patent #
10,848,518 B2
US Patent # 10,397,269




deriving an updated secondary security key using the received incremented freshness counter value and a currently active security key of the communication apparatus, corresponding to a currently active 

a receiver, which, in operation, receives an incremented freshness counter from a master base station, the incremented freshness counter being prepared in response to a change request of a secondary security key from a secondary base station when a value of a COUNT exceeds a threshold value, wherein the secondary security key is a security key for the secondary base station; and control circuitry, which, in operation, 


a receiver, which, in operation, receives from a secondary base station a change request of a secondary security key when a value of a COUNT exceeds a threshold value, wherein the secondary security key is a security key for the secondary base station; 
control circuitry, which, in operation, increments a freshness counter and derives an updated secondary security key for the 
a transmitter, which, in operation, transmits the updated secondary security key to the secondary base station.
6. A communication method for a master base station apparatus, the communication method comprising: 

incrementing a freshness counter and deriving an updated secondary security key for the secondary base station by using the incremented freshness counter and a currently active security key of the master base station 
transmitting the updated secondary security key to the secondary base station.

a transmitter, which, in operation, transmits a change request of a secondary security key to a master base station when a value of a COUNT exceeds a threshold value, wherein the secondary security key is a security key for the secondary base station apparatus;
a receiver, which, in operation, receives from the master base station an updated 
control circuitry, which, in operation, computes a new encryption key for communication with a mobile terminal using the updated 
6. A communication method for a secondary base station apparatus, the communication method comprising:
transmitting a change request of a secondary security key to a master base station when a value of a COUNT exceeds a threshold value, wherein the secondary security key is a security key for the secondary base station apparatus;
receiving from the master base station an 
computing a new encryption key for communication with a mobile terminal using the updated secondary security key.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended or filed terminal disclaimer to overcome the rejection under non-statutory double patenting rejection, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Prior art Han, Chan-Kyu, and Hyoung-Kee Choi. "Security analysis of handover key management in 4G LTE/SAE networks." IEEE Transactions on Mobile Computing 13.2 (2012): 457-468 taught source eNodeB generates the next KeNB from the current one by applying a one-way hash. To ensure forward key separation, the source eNodeB must capitalize on fresh keying material from an MME. An MME can provide fresh keying material to the target eNodeB only after the inter-eNodeB handover, and this fresh material is to be used in the next handover. The result is two-hop forward key separation in which the source eNodeB does not know the target eNodeB key only after two inter-eNodeB handovers. Handover key chaining includes two additional parameters as fresh keying material; these two are the Next Hop (NH) key and the NH Chaining Counter (NCC). An MME recursively generates a new NH key derived from KASME for each handover. NCC is a counter value for the NH key 
Independent claims 1 & 9 recite “receiving an incremented freshness counter value from a master base station, the incremented freshness counter value being set in response to a change request of a secondary security key from a secondary base station when a value of a COUNT exceeds a threshold value, wherein the secondary security key is a security key for the secondary base station; deriving an updated secondary security key using the received incremented freshness counter value and a currently active security key of the communication apparatus, corresponding to a currently active security key of the master base station, without having to refresh the currently active security key of the communication apparatus; and using the derived updated secondary security key in a communication link with the secondary base station.” 
The prior arts cited on the 892 and/or 1449 forms do not fairly teach or suggest the claimed limitations, nor do they render the claimed invention obvious. Dependent claims 2-8 and 10 would also be allowable based on their dependency to allowable independent claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Woo, Samuel, Hyo Jin Jo, and Dong Hoon Lee. "A practical wireless attack on the connected car and security protocol for in-vehicle CAN." IEEE Transactions on intelligent transportation systems 16.2 (2014): 993-1006 taught the encryption key EKn and authentication key AKn, which are used for encryption and authentication of CAN data frames in the nth session, should be freshly generated. In order to ensure key freshness, a parameter used for key generation should be continually changed using a random number or counter. Key freshness is essential for preventing a replay attack Keys used for every session are derived from a randomly generated value, hence, they have no association with each other. In other words, Seed1, Seed2, Seed3, and Seedn are different values.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471.  The examiner can normally be reached on Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawnchoy Rahman/Primary Examiner, Art Unit 2438